Order filed December 5, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-13-00722-CV
                                    ____________

   CHRISTINE ADIUKU, KATE OPARA, CARAMELA NZENWA AND
                  ANGELA ALIMOLE, Appellants

                                        V.

KELECHI IKEMENEFUNA, CHINYERE AGONSI, BEATRICE OPARAJI,
         ANN EBERE, KELECHI OGUN, MARIA ARRIRIGUZO,
     CHINYERE AGIM AND VIRGINIA AKUCHIE ON BEHALF OF
           MBAISE ASSOCIATION OF HOUSTON, Appellees


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1012911

                                    ORDER

      Appellant’s brief was due November 25, 2013. No brief or motion for
extension of time has been filed.
      Unless appellant submits a brief to the clerk of this court on or before
January 6, 2014, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).



                                    PER CURIAM